GEHL COMPANY
2004 EQUITY INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT

        THIS AGREEMENT, made and entered into as of this ____ day of
_____________, by and between GEHL COMPANY, a Wisconsin corporation (the
“Company”), and ________________________ (the “Participating Key Employee”).


W I T N E S S E T H :

        WHEREAS, the Company has adopted the Gehl Company 2004 Equity Incentive
Plan (the “Plan”), the terms of which, to the extent not stated herein, are
specifically incorporated by reference in this Agreement; and

        WHEREAS, one of the purposes of the Plan is to permit the granting of
awards of restricted shares of the Company’s Common Stock, $.10 par value (the
“Common Stock”), to certain key employees of the Company and its Affiliates (as
defined in the Plan); and

        WHEREAS, the Participating Key Employee is now employed by the Company
or an Affiliate of the Company in a key capacity, and the Company desires the
Participating Key Employee to remain in such employ, and to secure or increase
his or her stock ownership in the Company in order to increase his or her
incentive and personal interest in the welfare of the Company.

        NOW, THEREFORE, in consideration of the premises and of the covenants
and agreements herein set forth, the parties hereby mutually covenant and agree
as follows:

        1.    Award of Restricted Stock. Subject to the terms and conditions of
the Plan and this Agreement, the Company hereby awards the Participating Key
Employee the number of shares of Common Stock set forth on the signature page of
this Agreement (the “Restricted Stock”).

        2.    Restrictions. Except as otherwise provided herein, the Restricted
Stock may not be sold, transferred or otherwise alienated or hypothecated until
the date set forth on the signature page of this Agreement (the “Release Date”).

        3.    Escrow. Certificates for shares of Restricted Stock shall be
issued as soon as practicable in the name of the Participating Key Employee but
shall be held in escrow by the Company, as escrow agent. Upon issuance of such
certificates, (i) the Company shall give the Participating Key Employee a
receipt for the Restricted Stock held in escrow which will state that the
Company holds such Restricted Stock in escrow for the account of the
Participating Key Employee, subject to the terms of this Agreement, and (ii) the
Participating Key Employee shall give the Company a stock power for such
Restricted Stock duly endorsed in blank which will be held in escrow for use in
the event such Restricted Stock is forfeited in whole or in part. Unless
theretofore forfeited as provided in this Agreement, Restricted Stock shall
cease to be held in escrow and certificate(s) for the appropriate number of
shares of the Common Stock shall be delivered to the Participating Key Employee,
or in the case of his or her death, to his or her Beneficiary (as hereinafter
defined) on the Release Date or upon any other termination of the restrictions
imposed by Paragraph 2 of this Agreement.

--------------------------------------------------------------------------------

        4.    Transfer After Release Date; Securities Law Restrictions. Except
as otherwise provided herein, Restricted Stock shall become free of the
restrictions of Paragraph 2 and be freely transferable by the Participating Key
Employee on and after the Release Date. Shares of Restricted Stock granted
hereunder on which the restrictions set forth in Paragraph 2 have lapsed are
referred to herein as “Released Securities.” Notwithstanding anything to the
contrary herein, the Participating Key Employee agrees and acknowledges with
respect to any shares of Restricted Stock that have become Released Securities
and which have not been registered under the Securities Act of 1933, as amended
(the “Act”), (i) he or she will not sell or otherwise dispose of any of such
Released Securities except pursuant to an effective registration statement under
the Act and any applicable state securities laws, or in a transaction which, in
the opinion of counsel for the Company, is exempt from such registration, and
(ii) a legend will be placed on the certificates for the Released Securities to
such effect.

        5.    Termination of Employment Due to Death, Disability or Retirement.
If the Participating Key Employee’s employment with the Company and its
Affiliates is terminated prior to the Release Date because of the Participating
Key Employee’s death, retirement after reaching age 65 or disability, the
restrictions of Paragraph 2 applicable to the Restricted Stock shall terminate
and such Restricted Stock shall be free of such restrictions and, except as
otherwise provided in Paragraph 4 hereof, freely transferable.

        6.    Termination of Employment for Any Other Reason. In the event that
the Participating Key Employee is discharged or leaves the employ of the Company
or any of its Affiliates for any reason (other than the death or disability of
the Participating Key Employee or the retirement of the Participating Key
Employee as contemplated by Paragraph 5 above) prior to the Release Date, all
Restricted Stock shall be forfeited to the Company on the date on which such
termination of employment occurs.

        7.    Beneficiary.

        (a)     The person whose name appears on the signature page hereof after
the caption “Beneficiary” or any successor designated by the Participating Key
Employee in accordance with the terms of this Agreement (the person who is the
Participating Key Employee’s Beneficiary at the time of his or her death is
herein referred to as the “Beneficiary”) shall be entitled to receive the
Restricted Stock to be released to the Beneficiary under Paragraphs 3 and 5 as a
result of the death of the Participating Key Employee. The Participating Key
Employee may from time to time revoke or change his or her Beneficiary without
the consent of any prior Beneficiary by filing a new designation with the
Committee (as defined in the Plan). The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participating Key Employee’s death, and in no event shall
any designation be effective as of a date prior to such receipt.

-2-

--------------------------------------------------------------------------------

        (b)     If no such Beneficiary designation is in effect at the time of a
Participating Key Employee’s death, or if no designated Beneficiary survives the
Participating Key Employee or if such designation conflicts with applicable law,
the Participating Key Employee’s estate shall be entitled to receive the
Restricted Stock to be released from the restrictions of Paragraph 2 upon the
death of the Participating Key Employee. If the Committee is in doubt as to the
right of any person to receive such Restricted Stock, the Company may retain the
Restricted Stock, without liability for any interest thereon, until the
Committee determines the person entitled thereto, or the Company may deliver
such Restricted Stock to any court of appropriate jurisdiction and such delivery
shall be a complete discharge of the liability of the Company therefor.

        8.    Certificate Legend. In addition to any legends placed on
certificates for Released Securities under Paragraph 4 above, each certificate
issued for shares of Restricted Stock shall bear the following legend:

  “The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary or by operation of law, is subject to certain
restrictions set forth in the Gehl Company 2004 Equity Incentive Plan and a
Restricted Stock Award Agreement between Gehl Company and the registered owner
hereof. A copy of such Plan and such Agreement may be obtained from the
Secretary of Gehl Company.”


When the restrictions imposed by Paragraph 2 hereof terminate, the foregoing
legend shall be removed from the certificates representing such Released
Securities.

        9.    Voting Rights; Dividends and Other Distributions.

        (a)     While shares of Restricted Stock are subject to restrictions
under Paragraph 2 and prior to any forfeiture thereof, the Participating Key
Employee may exercise full voting rights for the shares of Restricted Stock
registered in his or her name and held in escrow hereunder.

        (b)     While shares of Restricted Stock are subject to the restrictions
under Paragraph 2 and prior to any forfeiture thereof, the Participating Key
Employee shall be entitled to receive all dividends and other distributions paid
with respect to such shares of Restricted Stock. If any such dividends or
distributions are paid in shares of Common Stock or other equity securities of
the Company, such equity securities shall be subject to the same restrictions as
the shares of Restricted Stock with respect to which they were paid.

        (c)     Subject to the provisions of this Agreement, the Participating
Key Employee shall have, with respect to the Restricted Stock, all other rights
of holders of Common Stock.

-3-

--------------------------------------------------------------------------------

        10.    Tax Withholding Obligations Settled with Common Stock. If the
Participating Key Employee does not make an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, with respect to the Restricted Stock
awarded hereunder, the Participating Key Employee may satisfy the Company’s
withholding tax requirements by electing to have the Company withhold that
number of shares of Released Securities otherwise deliverable to the
Participating Key Employee from escrow hereunder or to deliver to the Company a
number of shares of Common Stock, in each case, having a Fair Market Value on
the Tax Date (as such terms are below) equal to the minimum amount required to
be withheld as a result of the termination of the restrictions on such
Restricted Stock. The election must be made in writing in accordance with such
rules and regulations and in such form as the Committee may determine. The
election must be delivered to the Company prior to the Tax Date. If the number
of shares so determined shall include a fractional share, the Participating Key
Employee shall deliver cash in lieu of such fractional share. As used herein:
(y) “Tax Date” means the date on which the Participating Key Employee must
include in his or her gross income for federal income tax purposes the fair
market value of the Released Securities; and (z) “Fair Market Value” means the
per share closing price on the date in question on the principal market in which
shares of stock which are equivalent to the Restricted Stock are then traded or,
if no sales of such stock have taken place on such date, the closing price on
the most recent date on which selling prices were quoted.

        11.    Adjustments. In the event of any reclassification, subdivision or
combination of shares of Common Stock, merger or consolidation of the Company or
sale by the Company of all or a portion of its assets, or other event which
could, in the judgment of the Committee, distort the implementation of the Plan
or the realization of its objectives, the Committee may make such adjustments in
the shares of Restricted Stock subject to this Agreement, or in the terms,
conditions or restrictions of this Agreement as the Committee deems equitable to
the extent consistent with the Plan.

        12.    Powers of Company Not Affected. The existence of the Restricted
Stock shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any combination, subdivision or
reclassification of the Common Stock or any reorganization, merger,
consolidation, business combination, exchange of shares, or other change in the
Company’s capital structure or its business, or any issue of bonds, debentures
or stock having rights or preferences equal, superior or affecting the
Restricted Stock or the rights thereof, or dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise. Nothing in this Agreement shall confer upon the Participating Key
Employee any right to continue in the employment of the Company or any of its
Affiliates or interfere with or limit in any way the right of the Company or any
of its Affiliates to terminate the Participating Key Employee’s employment at
any time.

        13.    Interpretation by Committee. The Participating Key Employee
agrees that any dispute or disagreement which may arise in connection with this
Agreement shall be resolved by the Committee, in its sole discretion, and that
any interpretation by the Committee of the terms of this Agreement or the Plan
and any determination made by the Committee under this Agreement or the Plan may
be made in the sole discretion of the Committee and shall be final, binding, and
conclusive all as more fully set forth in the Plan. Any such determination need
not be uniform and may be made differently among Participating Key Employees
awarded Restricted Stock.

-4-

--------------------------------------------------------------------------------

        14.    Change of Control. Notwithstanding any other provision to the
contrary contained in this Agreement, effective upon a Change of Control of the
Company (as defined in the Plan), the restrictions imposed upon the Restricted
Stock by Paragraph 2 of this Agreement shall immediately be deemed to have
lapsed and the applicable Release Date shall be deemed to have occurred as of
the date of the Change of Control of the Company with respect to such Restricted
Stock.

        15.    Miscellaneous.

        (a)     This Agreement shall be governed and construed in accordance
with the laws of the State of Wisconsin applicable to contracts made and to be
performed therein between residents thereof.

        (b)     This Agreement may not be amended or modified except by the
written consent of the parties hereto.

        (c)     Headings are given to the paragraphs and subparagraphs of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

        (d)     Any notice, filing or delivery hereunder or with respect to
Restricted Stock shall be given to the Participating Key Employee at either his
or her usual work location or his or her home address as indicated in the
records of the Company, and shall be given to the Committee or the Company at

  143 Water Street
West Bend, Wisconsin 53095
Attention: Corporate Secretary


All such notices shall be given by first class mail, postage pre-paid, or by
personal delivery.

        (e)     This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns and shall be binding upon and inure
to the benefit of the Participating Key Employee, the Beneficiary and the
personal representative(s) and heirs of the Participating Key Employee.

-5-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this instrument to be
executed by its duly authorized officers and its corporate seal hereunto
affixed, and the Participating Key Employee has hereunto affixed his or her
hand, all on the day and year set forth below.

GEHL COMPANY

          (CORPORATE SEAL) By:_____________________________________
  Attest:___________________________________     PARTICIPATING KEY EMPLOYEE
  ________________________________________



  Number of Shares of Restricted Stock:
Date of Agreement:
Grant Date:
Release Date:


  Beneficiary:
Address of Beneficiary:
Beneficiary Tax Identification No.:






-6-